Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of a method of treating as the elected method specie and oral administration as the elected route of administration specie is maintained. The elected inflammatory pain, which has been deleted, are expanded to peripheral neuropathic pain. Claims 14, 21-26, and 28-37 have now been amended to recite chemotherapy-induced pain, where the chemotherapy-induced pain is peripheral neuropathic pain. 

Claims Status
Claims 14, 21-26, and 28-38 are pending. Claims 1-13, 15-20, and 27 are canceled. Claim 38 is withdraw as being drawn to non-elected specie. Claims 14, 21-26, and 28-37 are examined in accordance to the elected species (oral administration and method of treating).
Priority
This application claims priority to, and the benefit of, U.S. Provisional Application No. 62/726,800, filed on September 4, 2018.  The effective filing date is September 4, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2022 has been considered by the examiner.

Action Summary
Claims 1, 2, 21-26, 30, and 33 rejected under 35 U.S.C. 103 as being un-patentable over Nashiyama et al. (US6,720,320 B2) in view of Wang et al., Pain 106 (2003) 135-142 and Zhang et al., Pain 98 (2002) 287-295 are withdrawn in light of the claim amendment. 
Claims 28, 29, 31, and 32 remain rejected under 35 U.S.C. 103 as being un-patentable over Nashiyama et al. (US6,720,320 B2) in view of Wang et al., Pain 106 (2003) 135-142 and Zhang et al., Pain 98 (2002) 287-295 as applied to claims 1, 2, 21-26, 30, and 33 in further view of Salvati et al. (US8,084,447 B2) are withdrawn in light of the claim amendment. 
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.                     
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 21-26, and 28-30, 33, 37 are rejected under 35 U.S.C. 103 as being un-patentable over Nashiyama (US6,720,320 B2) in view of Wang, Pain 106 (2003) 135-142, Zhang, Pain 98 (2002) 287-295, and Scripture, Curr Neuropharmacol. 2006 Apr; 4(2): 165–172.
The rejection addresses the embodiment of the chemotherapy-induced pain as being defined as peripheral neuropathic pain in claim 34. Therefore, the chemotherapy-induced pain is interpreted to be peripheral neuropathic pain. 
Nashiyama teaches the use of phenoxypropylamine compound of the formula (I) as having simultaneous selective affinity for and antagonistic activity against 5HT-1А receptor, as well as 5HT reuptake inhibitory activity, and can be used as antidepressant quick in expressing an antidepressant effect. (See Abstract.) Moreover, Nashiyama teaches the compounds can provide effective pharmaceutical agents for disease accompanying serotoninergic neurotransmission function disease and useful for the treatment in human for central nervous system diseases mediated by 5HT such as pain. (See column 63; lines 51-67 bridging column 63; lines 1-5.) One of the exemplified phenoxypropylamine compounds of the formula (I) includes compound 88

    PNG
    media_image1.png
    68
    327
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    386
    498
    media_image2.png
    Greyscale
 as having great 5HT-1А receptor activity. (See column 168; lines 47-65 and Table 3.) Additionally, Nashiyama teaches the compound can be administered orally a daily dose preferably 1-5 mg/kg or in combination with other therapeutic agent and in a pharmaceutical composition comprising a pharmaceutically acceptable carrier in the amount of 1-500 mg, and can be prepared into tablets, lozenges, capsules, powder, aqueous or oily suspension, syrups, elixirs. (See column 63; lines 10-20 and column 63; lines 21-30, and column 63; lines 31-35.)
	Nashiyama does not teach the pain is peripheral neuropathic pain. 
	Wang teaches in the present study, the expression of 5-HT1A receptor mRNA was observed to increase significantly at the first hour or the fourth hour after bee venom injection, which were paralleled with spontaneous pain or hyperalgesia, respectively. This was consistent with a previous study that peripheral inflammation can increase the expression of 5- HT1A receptor mRNA in rat lumbar spinal dorsal horn neurons in accordance with the time course of ipsilateral heat hyperalgesia. (See page 139; right column; first paragraph.)
	Zhang teaches that 5-HT1A receptor mRNA was widely distributed in the spinal dorsal horn with the highest density in laminae III–VI. Following carrageenan-induced inflammation, the 5-HT1A receptor mRNA expression in all layers of ipsilateral dorsal horn was significantly enhanced, and the peak occurred after 8 h. These findings suggested that following peripheral inflammation, the synthesis of 5-HT1A receptor was increased in the lumbar spinal dorsal horn neurons, especially in spinal GABA and ENK neurons. (See Abstract.)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed use compound 88 as one of the 5-HT1A receptor antagonists for treating pain that includes peripheral neuropathic pain to give Applicant’s claimed method. One would have been motivated by the fact that Nashiyama teaches phenoxypropylamine compounds of the formula (I) that include compound 88 as one of the preferred phenoxypropylamine compounds of the formula (I) specie as having 5-HT1A antagonist activity for treating central nervous system diseases mediated by 5-HT1A, such as pain and also because 5-HT1A receptor is known to expressed in peripheral neuropathic pain models as taught by both Wang and Zhang  One would reasonably expect compound 88 to effectively treat peripheral neuropathic pain with success. 

Claims 28, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being un-patentable over Nashiyama (US6,720,320 B2) in view of Wang, Pain 106 (2003) 135-142 and Zhang, Pain 98 (2002) 287-295 as applied to claims 14, 21-26, 30, and 33-37 in further view of Salvati (US8,084,447 B2). 
	The collective teaching of Nashiyama, Wang, and Zhang has been discussed in the above 103. 
	Nashiyama Wang, and Zhang collectively do not teach an additional therapeutic agent for the treatment of peripheral neuropathic pain. In addition, Nashiyama Wang, and Zhang do not teach compound I in combination with an additional therapeutic agent are administered in temperal proximity and a maintenance dose of compound and the dose regimen of claim 32. 
	Salvati teaches a method for treating chronic inflammatory pain in a mammal in need thereof, comprising administering to the mammal a therapeutically effective dose of a pharmaceutical composition comprising: gabapentin or pregabalin, or a pharmaceutically acceptable acid addition salt with inorganic or organic acids thereof, and an .alpha.-aminoamide selected from the group consisting of (S)-(+)-2-[4-(2-fluorobenzyloxy)benzylamino]-propanamide, (R)-(-)-2-[4-benzyloxybenzylamino]-3-phenyl-N-methylpropanamide, and (S)-(+)-2-[4-(3-fluorobenzyloxy)-benzylamino]-N-methyl-propanamide, either as an isolated optically active isomer or as a racemic mixture thereof, or a pharmaceutically acceptable acid addition salt with inorganic or organic acids. (See claim 1.) Moreover, Salvati teaches the mammal in need of the said treatment is administered a dose of the pharmaceutical composition which ranges from about 0.05 to about 50 mg/day per kg of body weight. (See claim 8.) Salvati teaches the method can also treat peripheral neuropathic pain. (See column 4; lines 12-29.)
	It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was made to combine the method disclosed by Salvati with the method set forth by the collective teaching of Nashiyama Wang, and Zhang in the manner claimed in claim 29 (that is administered in temporal proximity) because each is taught by the prior art to be useful for the same purpose (i.e., treating peripheral neuropathic pain). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, adjustment of the dose and the regimen claimed in claims 31 and 32 would be well within the skill of an ordinary artisan via no more than routine optimization in order to provide a regimen protocol effective for treating peripheral neuropathic pain. Finally, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together.


Claims 14, 21-26, and 28-30, 33, 37 are rejected under 35 U.S.C. 103 as being un-patentable over Nashiyama (US6,720,320 B2) in view of Wang, Pain 106 (2003) 135-142 and Zhang, Pain 98 (2002) 287-295.
The rejection addresses the embodiment of the chemotherapy-induced pain as being defined as chemotherapy-induced peripheral neuropathic pain. Therefore, the chemotherapy-induced pain is interpreted to be chemotherapy-induced peripheral neuropathic pain. 
Nashiyama teaches the use of phenoxypropylamine compound of the formula (I) as having simultaneous selective affinity for and antagonistic activity against 5HT-1А receptor, as well as 5HT reuptake inhibitory activity, and can be used as antidepressant quick in expressing an antidepressant effect. (See Abstract.) Moreover, Nashiyama teaches the compounds can provide effective pharmaceutical agents for disease accompanying serotoninergic neurotransmission function disease and useful for the treatment in human for central nervous system diseases mediated by 5HT such as pain. (See column 63; lines 51-67 bridging column 63; lines 1-5.) One of the exemplified phenoxypropylamine compounds of the formula (I) includes compound 88

    PNG
    media_image1.png
    68
    327
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    386
    498
    media_image2.png
    Greyscale
 as having great 5HT-1А receptor activity. (See column 168; lines 47-65 and Table 3.) Additionally, Nashiyama teaches the compound can be administered orally a daily dose preferably 1-5 mg/kg or in combination with other therapeutic agent and in a pharmaceutical composition comprising a pharmaceutically acceptable carrier in the amount of 1-500 mg, and can be prepared into tablets, lozenges, capsules, powder, aqueous or oily suspension, syrups, elixirs. (See column 63; lines 10-20 and column 63; lines 21-30, and column 63; lines 31-35.)
	Nashiyama does not teach the pain is peripheral neuropathic pain. 
	Wang teaches in the present study, the expression of 5-HT1A receptor mRNA was observed to increase significantly at the first hour or the fourth hour after bee venom injection, which were paralleled with spontaneous pain or hyperalgesia, respectively. This was consistent with a previous study that peripheral inflammation can increase the expression of 5- HT1A receptor mRNA in rat lumbar spinal dorsal horn neurons in accordance with the time course of ipsilateral heat hyperalgesia. (See page 139; right column; first paragraph.)
	Zhang teaches that 5-HT1A receptor mRNA was widely distributed in the spinal dorsal horn with the highest density in laminae III–VI. Following carrageenan-induced inflammation, the 5-HT1A receptor mRNA expression in all layers of ipsilateral dorsal horn was significantly enhanced, and the peak occurred after 8 h. These findings suggested that following peripheral inflammation, the synthesis of 5-HT1A receptor was increased in the lumbar spinal dorsal horn neurons, especially in spinal GABA and ENK neurons. (See Abstract.)
	Scripture teaches paclitaxel causes peripheral neuropathic pain. (See Abstract and first paragraph under Introduction Section.)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed use compound 88 as one of the 5-HT1A receptor antagonists for treating pain that includes paclitaxel-induced peripheral neuropathic pain to give Applicant’s claimed method. One would have been motivated by the fact that Nashiyama teaches phenoxypropylamine compounds of the formula (I) that include compound 88 as one of the preferred phenoxypropylamine compounds of the formula (I) specie as having 5-HT1A antagonist activity for treating central nervous system diseases mediated by 5-HT1A, such as pain and also because 5-HT1A receptor is known to expressed in peripheral neuropathic pain models as taught by both Wang and Zhang and also because Scripture teaches paclitaxel causes peripheral neuropathic pain. (See Abstract and first paragraph under Introduction Section.) One would reasonably expect compound 88 to effectively treat paclitaxel-induced peripheral neuropathic pain with success regardless of the cause of the peripheral neuropathic pain. 

Claims 28, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being un-patentable over Nashiyama (US6,720,320 B2) in view of Wang, Pain 106 (2003) 135-142, Zhang, Pain 98 (2002) 287-295, and Scripture, Curr Neuropharmacol. 2006 Apr; 4(2): 165–172, as applied to claims 14, 21-26, 30, and 33-37 in further view of Salvati (US8,084,447 B2). 
	The collective teaching of Nashiyama, Wang, Zhang, and Scripture has been discussed in the above 103. 
	Nashiyama, Wang, Zhang, and Scripture collectively do not teach an additional therapeutic agent for the treatment of peripheral neuropathic pain. In addition, Nashiyama, Wang, Zhang, and Scripture do not teach compound I in combination with an additional therapeutic agent are administered in temperal proximity and a maintenance dose of compound and the dose regimen of claim 32. 
	Salvati teaches a method for treating chronic inflammatory pain in a mammal in need thereof, comprising administering to the mammal a therapeutically effective dose of a pharmaceutical composition comprising: gabapentin or pregabalin, or a pharmaceutically acceptable acid addition salt with inorganic or organic acids thereof, and an .alpha.-aminoamide selected from the group consisting of (S)-(+)-2-[4-(2-fluorobenzyloxy)benzylamino]-propanamide, (R)-(-)-2-[4-benzyloxybenzylamino]-3-phenyl-N-methylpropanamide, and (S)-(+)-2-[4-(3-fluorobenzyloxy)-benzylamino]-N-methyl-propanamide, either as an isolated optically active isomer or as a racemic mixture thereof, or a pharmaceutically acceptable acid addition salt with inorganic or organic acids. (See claim 1.) Moreover, Salvati teaches the mammal in need of the said treatment is administered a dose of the pharmaceutical composition which ranges from about 0.05 to about 50 mg/day per kg of body weight. (See claim 8.) Salvati teaches the method can also treat peripheral neuropathic pain. (See column 4; lines 12-29.)
	It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was made to combine the method disclosed by Salvati with the method set forth by the collective teaching of Nashiyama, Wang, Zhang, and Scripture in the manner claimed in claim 29 (that is administered in temporal proximity) because each is taught by the prior art to be useful for the same purpose (i.e., treating paclitaxel-induced peripheral neuropathic pain). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, adjustment of the dose and the regimen claimed in claims 31 and 32 would be well within the skill of an ordinary artisan via no more than routine optimization in order to provide a regimen protocol effective for treating paclitaxel-induced peripheral neuropathic pain.  Finally, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together.
		Applicant’s argument and Response to Applicant’s argument
	Applicant argues neither Wang nor Zhang discloses the treatment of chemotherapy-induced pain or Compound I, much less the treatment of chemotherapy-induced pain with Compound I, which is a required limitation of the claimed invention. Thus, since the combination of Nishiyama, Wang, and Zang does not teach or suggest the treatment or prevention of chemotherapy-induced pain in a subject in need of treatment by administering a therapeutically effective amount of Compound I, a POSITA would not have had any expectation of successfully achieving the claimed invention as of the filing date of this application.
	In response, Applicant’s argument is not persuasive. First of all, based on the fact that chemotherapy-induced pain is defined as peripheral neuropathic pain, the combination of Nishiyama, Wang, and Zang would be expected to treat peripheral neuropathic pain with success. Secondly, based on the interpretation of chemotherapy-induced pain as being chemotherapy-induced peripheral neuropathic pain, a person of ordinary skill in the art would reasonably expect the combination of Nishiyama, Wang, Zang, and Scripture to effectively treat peripheral neuropathic pain that includes paclitaxel-induced peripheral neuropathic pain with success. 




Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628